                             Case 2:19-mc-00020 Document 1 Filed 06/18/19 Page 1 of 2

AO 45 1 (Rev 12/ 12) Clerk 's Cen iticalion of a JlIdgment to be Registered in Anolher Dislrict


                                         UNITED STATES DISTRICT COURT
                                                                              for the
                                                               Southern District of California

    Natural Hair Growth Centers of Arizona , LLC
                      Plaintif!
                         v,                                                                       Civil Action No, 19cv0026-H-BGS
     Angela Edmund ; Edmund's Holdings , LLC
                     Defendant



         CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


          I certify that the attached judgment is a copy of a judgment entered by this court on (date) _ _0_5 /23/2_0_19_ _

        J also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed , it is no longer
pending.



 Date:         \, (\ 0     \.1.O\C1.
                   .
                 Case 2:19-mc-00020 Document 1 Filed 06/18/19 Page 2 of 2
   . Ca?e 3:19-cv-00026-H-BGS   I,           ed 05/23/19 Page1D.164 Page 1 of 1



                                               ~
                                                                ...
                                                     ,!         ~             .

                                                .di.". . ..
                                                t.   ;'                       .-
                                                ' . ·····1 j

                                                          .   'It...:),   I




                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Natural Hair Growth Centers of
Arizona, LLC
                                                                                   Civil Action No.
                                                                                                      ----------------
                                                                                                         19cv0026-H-BGS

                                           Plaintiff,
                                    v.
Angela Edmund; Edmund's Holdings,                                                        DEFAULT JUDGMENT
LLC                                                                                        IN A CIVIL CASE

                                         Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
that the Court grants Plaintiffs Renewed Motion for Default Judgment. Judgment is entered in favor of
Plaintiff and against Defendants . Court awards Plaintiff $45 ,000 in statutory damages and $8,746.92 in
attorney's fees and costs. The case is closed.




Date:                                                                                  CLERK OF COURT
        - - -5/231J
              - -9- - -                                                                JOHN MORRILL, Clerk of Court
                                                                                        By: sl J. Haslam
                                                                                                            J. Haslam, Deputy
